        Case 2:19-cv-00092-BSM Document 28 Filed 03/22/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

EMILIO NOYOLA,                                                              PLAINTIFF
ADC #33576-177

v.                         CASE NO. 2:19-CV-00092-BSM

JOHN ELAM, Lieutenant,
FCI FORREST CITY, et al.                                                DEFENDANTS

                                        ORDER

      After de novo review of the record, United States Magistrate Judge J. Thomas Ray’s

partial recommended disposition [Doc. No. 26] is adopted. The motion for summary

judgment [Doc. No. 18] is granted, and Emilio Noyola’s complaint is dismissed with

prejudice. Summary judgment is granted on Noyola’s Bivens claims against John Elam and

officer Nichols for the reasons provided in the PRD. Summary judgment is granted on

Noyola’s Federal Tort Claims Act claim because the claim is not supported by expert

testimony. See Robertson v. McCormick, 2019 WL 1997479 at *7 (W.D. Ark. May 6, 2019).

      Noyola’s FTCA claim is analyzed under the Arkansas Medical Malpractice Act

because it is an “action for medical injury.” Ark. Code. Ann. § 16-114-201. Consequently,

Noyola must show that his injuries were proximately caused by defendants’ failure to meet

the applicable standard of care. Ark. Code Ann. § 16-114-206; Mitchell v. Lincoln, 237

S.W.3d 455, 457 (Ark. 2006). Expert testimony is required because Noyola is alleging

medial negligence that is not within the jury’s common knowledge. See Mitchell, 237

S.W.3d at 457. This is true because he asserts that his injuries resulted from defendants’
        Case 2:19-cv-00092-BSM Document 28 Filed 03/22/21 Page 2 of 2




failure to schedule his surgery, and whether this is the case is not within the common

knowledge of a lay person. See Robertson, 2019 WL 1997479 at *7 (citing Fryar v.

Touchstone Physical Therapy, Inc., 229 S.W.3d 7, 12–13 (Ark. 2006); Mitchell, 237 S.W.3d

460 (expert testimony required when doctor did not follow specialist’s recommendation).

      IT IS SO ORDERED this 22nd day of March, 2021.




                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE




                                           2
